SUPPLEMENTAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor…configured to”, in claim.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5, 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

which is defined…selected to be deleted” does not distinctly set forth regarding what exactly is which referring to as shall be set forth regards applicant’s invention for distinctly claiming the claim subject matter. Appropriate further clarification is required.  

Regarding claim 5, the phrase, “the virtual obstacle boundary defined at a later time” does not distinctly set forth what exactly as the term “a later time” distinctly referring to as shall bee set forth regards applicant’s invention. Appropriate further clarification is required.

Regarding claim 8 and 18, the phrase, “the robot located grids…the grids on the virtual map…a grid, which is passed by the robot…which is detected...which is not passed…which is not detected” does not distinctly set forth what exactly is the term “which” distinctly referring to as shall be set forth regards applicant’s invention for distinctly claiming the claim subject matter. Appropriate further clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (The Investigation of the Obstacle Avoidance for Mobile Robot Based on Polar Coordinates Vector Method, 2013 IEEE International Conference on Mechatronics and Automation, Aug 4 – Aug 7, P.1129 - 1134) in view of Ordonez et al (The virtual wall .

Regarding claims 1 and 11, Qu et al shows method for controlling a robot movement (See at least Page 112 I. Introduction for mobile robot navigation control for a robot shown on figure 1) comprising: 
with a sensor acquiring position information of two adjacent obstacles located on two sides of a robot along a moving direction of the robot (See at least Figure 4 for two sides objects for za1 and za3 detection also on Page 1132 for robot establish the external environment model using sensor system in figure 8), calculating distance between the two adjacent obstacles (See at least Figure 4 for for delta_di for distance between obstacles za1 and za3);
determining whether the distance between the two adjacent obstacles is less than or equal to a first preset distance (See at least Page 113 for delta_di being compared with threshold preset distance L);
defining a virtual obstacle boundary between the two adjacent obstacles when the distance between the two adjacent obstacles is less than or equal to the first preset distance (See at least Page 1130 and 1131 for delta di < L and delta_di as virtual obstacle edge connected between two obstacles by delta di as the virtual obstacle boundary); controlling moving paths of the robot based on the virtual obstacle boundary (See at least Page 1131 for moving path based on if the virtual boundary to be set as the delta_di between obstacles smaller or larger then the preset distance L).  

Regarding claims 2 and 12, Qu et al shows along the robot moving direction or the direction perpendicular to the moving direction (See at least Figure 2 for obstacle located at perpendicular to the robot moving direction ), acquiring position information of a first obstacle located on side of the robot and position information of a second obstacle located on another side of the robot (See at least figure 4 for positional information of za 1 – za3 being obtained), regions between the first and the second obstacle is obstacle free ( See at least figure 1 for for free region between first and second obstacle).

Regarding claims 3 and 13, Qu et al shows the robot subsequently moves to reach the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V), controlling the robot to move by defining obstacles located at the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V).

Regarding claims 4 and 14, Qu et al shows controlling the robot to continue moving so that (Intended Use; See at least Page 1132 for Section V. for in the course of robot movement) the robot moves out of grids between the two adjacent obstacle grids (See at least Page 1129 for the selection of n should follow the principle that every grid is mapped by at least one vector line), and then the virtual obstacle boundary is defined between the two adjacent obstacles (See at least Page 1131 for moving path based on if 

Regarding claims 5 and 15, Qu et al shows determining the distance between the two virtual obstacle boundaries along first direction or a second direction perpendicular to the first direction when more than two virtual obstacle boundaries are defined (See at least Page 1131 for delta di 2 and delta_di 3 as virtual obstacle boundary connected between two obstacles by delta di),
 whether projections of the boundaries along a direction other than the direction used for calculating the distance have an overlapping area is shown (See at least Page 1131 for the delta di 1/2/3 have different projection directional angle alpha, beta and delta with respect to each obstacle with common overlapping area enclosed by delta di 1/2/3 shown on figure 4);
Ordonez et al further shows whether the distance between two boundaries less than a second preset distance (See at least figure 6 for distance between two boundaries as l with respect to second preset distance as robot width also on Page 648) and virtual obstacle boundary defined is selected to be deleted when the distance is less than the second present distance with the overlapping area is shown (See at least Page 649 for retraction from the deadlock enclosure/virtual boundary for the obstacle information being removed with overlapping area 1 by boundary line projection shown on Figure 8 and 10).


Regarding claims 6 and 16, Ordonez further shows deleting the virtual obstacle boundary during the process of moving when the operated grids and/or the to-be-operated grids are detected to communicate with the two sub-regions (See at least figure 10 for two sub regions including the bounding box region and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Qu and Ordonez. 

Regarding claims 7 and 17, Ordonez et al further shows dividing the to-be-operated region into two sub-regions using the virtual obstacle boundaries (See at least figure 10 for two sub regions including the bounding box region and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4); controlling the robot to traverse the to-be-operated grids and the unknown grids within one of the sub-regions (See at least figure 10 for the bounding box region as creating virtual wall and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4), then 
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Qu and Ordonez. 


Regarding claims 8 and 18, Ordonez et al acquiring a virtual map of a to-be-operated region for the robot (See at least figure 8 for virtual map), the virtual map is divided into a plurality of grids in an array (See at least figure 8 to be divided into grids of arrays); 
 detecting status of grids adjacent to the robot located grid along the moving direction (See at last Figures 11 and 12 for fusion map with status of each grid is indicated), marking the status of the grids on the virtual map (See at last Figures 11 and 12 for fusion map with status of each grid is indicated on the virtual map grid), a grid passed by the robot marked as an operated grid ( See at least figure 145 for robot position x with enclosed opening indicated by 1 as obstacle grid passed by robot as operated grid); a grid detected to have an obstacle is marked as an obstacle grid (See at least figure 14 for enclosed area grids forming the virtual wall as the obstacle grid),  a grid detected to be 
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Qu and Ordonez. 


Regarding claims 9 and 19, Ordonez et al shows acquiring the two adjacent obstacle grids located on parallel of the robot along the moving direction ( See at least figure 13 for two adjacent obstacle grids along the robot moving direction along with virtual wall distance calculation on figure 15 ) , and calculating the distance between the two adjacent obstacle grids based on position information of the two adjacent obstacle grids on the virtual map (See at least figure 6 for distance l  and robot width based on the grid map shown on figure 8).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Qu and Ordonez. 


Ordonez et al shows determining whether the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0);
the virtual obstacle boundary is defined between the two adjacent obstacle (See at least figure 14 virtual wall placement decided by bounding box on Page 650 for each obstacle grid), the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666